NOTE PURCHASE AGREEMENT
 
This Note Purchase Agreement (this “Agreement”), dated as of December 10, 2008,
is entered into by and among Vector Investment Fund LLC, a Delaware limited
liability company (the “Borrower”), Centurion Credit Group Master Fund L.P., a
Delaware limited partnership (the “Lender”) and Vector Intersect Security
Acquisition Corp., a Delaware corporation (the “Company”).
 
RECITALS
 
WHEREAS, the Company is a blank check company that was formed to acquire,
through merger, capital stock exchange, asset acquisition or other similar
business combination, one or more businesses in the homeland security, national
security and/or command and control industries or businesses relating to the
manufacture of products for use in such industries, and, as such (a “Business
Combination”), the Company entered into a stock purchase agreement, dated
February 14, 2008, as amended, by and among the Company, Cyalume Technologies,
Inc. (“Cyalume”), Cyalume Acquisition Corp. and GMS Acquisition Partners
Holdings, LLC, the sole stockholder of Cyalume, pursuant to which Cyalume will
become a wholly owned subsidiary of the Company (the “Acquisition”);
 
WHEREAS, on or before December 26, 2008, the Company will hold a special
stockholders’ meeting (the “Stockholders’ Meeting”) to vote on the Acquisition,
at which meeting a majority of the shares of the Company’s Common Stock (as
defined below) must be voted to authorize the Acquisition, and public
stockholders owning less than 20% of the shares of Common Stock sold in the
Company’s April 2007 initial public offering (the “Initial Public Offering”)
exercise their redemption rights (the “Redemption Rights”), as provided for in
the Company’s Fourth Amended and Restated Certificate of Incorporation (the
“Charter”);
 
WHEREAS, pursuant to the terms of this Agreement, the Lender will provide a loan
(the “Loan”) to the Borrower, an entity controlled by an affiliate of the
Company, in the principal amount of up to Twelve Million Dollars (US$12,000,000)
as evidenced by a promissory note (the “Note”), the proceeds of which may be
employed exclusively to purchase Common Stock (as defined below) in privately
negotiated transactions from not more than ten (10) of the Company’s Public
Stockholders (as defined below) who hold Common Stock sold in the Initial Public
Offering, who would otherwise vote against the Acquisition, and, accordingly,
the Company will benefit from the Loan;
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:
 
ARTICLE I

 
DEFINITIONS
 
SECTION 1.1  Definitions.  (a)  As used in this Agreement, the following terms
(whether plural or singular) shall each have the respective meanings set forth
in this Article.

 
 

--------------------------------------------------------------------------------

 
 
“Acquisition” has the meaning set forth in the recitals.
 
“Business Combination” has the meaning set forth in the recitals.
 
“Business Day” means a day on which the New York Stock Exchange is open for
trading for three or more hours.
 
“Charter” has the meaning set forth in the recitals.
 
“Closing” means when the Note is delivered to the Lender and executed
Transaction Documents, the Prepaid Fee Note, and Legal Opinion are delivered as
contemplated therein.
 
“Closing Date” means the date on which the Closing occurs.
 
“Common Stock” means shares of common stock of the Company, par value $.001 per
share.
 
“Cyalume” has the meaning set forth in the recitals.
 
“Debt” means, as applied to any Person, (i) all indebtedness for borrowed money,
(ii) that portion of obligations with respect to capital leases which is
properly classified as a liability on a balance sheet in conformity with US
GAAP, (iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money, (iv) any obligation
owed for all or any part of the deferred purchase price of property or services
which purchase price is (y) due more than six months from the date of incurrence
of the obligation in respect thereof, or (z) evidenced by a note or similar
written instrument and (v) all indebtedness secured by any Lien on any property
or asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person.
 
“Escrow Agent” means Collateral Agents, LLC.
 
“Escrow Agreement” means the escrow agreement, dated as of the date hereof, by
and among the Borrower, the Lender, the Company and Collateral Agents, LLC, as
escrow agent.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules promulgated thereunder.
 
“Financing Fee” has the meaning set forth in Section 2.2.
 
“Governmental Authority” means the government of any nation, state, province,
city, locality or other political subdivision thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

 
2

--------------------------------------------------------------------------------

 
 
“Holder” has the meaning set forth in Section 9.2.
 
“Initial Interest Payment” means the initial interest payment payable to the
Lender in the amount of Twenty Thousand Dollars (US$20,000) as described in
Section 2.2.
 
“Initial Public Offering” has the meaning set forth in the recitals.
 
“IPO Registration Statement” means the Company’s registration statement on Form
S-1, which was declared effective by the SEC on April 25, 2007.
 
“Legal Opinion” has the meaning set forth in Section 3.2(b).
 
“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest).
 
“Liquidation” has the meaning set forth in Section 8.2.
 
“Liquidation Rights” means the right of the Public Stockholders of the Company
to receive their pro rata share in the Trust Account (as hereinafter defined),
and certain other assets of the Company, to the extent applicable, upon the
dissolution of the Company and the liquidation of the Trust Account as provided
for in Paragraph (D) of Article Fifth of the Charter.
 
“Loan” has the meaning set forth in the recitals.
 
“Note” has the meaning set forth in the recitals.
 
“Note Shares”  means the shares of Common Stock which were originally issued by
the Company in the Initial Public Offering and purchased with the proceeds of
the Loan pursuant to Section 7.1 of this Agreement, the holders of record of
such shares upon the effective date of the Liquidation to be deemed to be Public
Stockholders and, accordingly, have Liquidation Rights, subject to compliance
with applicable conditions thereof.
 
“Obligations” means and includes all loans, advances, Debts, liabilities and
obligations, howsoever arising, owed by the Borrower to the Holder of every kind
and description (whether or not evidenced by any note or instrument and whether
or not for the payment of money), now existing or hereafter arising under or
pursuant to the terms of the Transaction Documents, including, all interest,
fees, charges, expenses, attorneys’ fees and costs and accountants’ fees and
costs chargeable to and payable by the Borrower hereunder and thereunder, in
each case, whether direct or indirect, absolute or contingent, due or to become
due, and whether or not arising after the commencement of a proceeding under
applicable bankruptcy laws and regulations (including post-petition interest)
and whether or not allowed or allowable as a claim in any such proceeding.
 
“Person” or “person” means an individual or a corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, Governmental Authority (or an agency or political
subdivision thereof) or other entity of any kind.

 
3

--------------------------------------------------------------------------------

 
 
“Piggyback Registration” has the meaning set forth in Section 9.2.
 
“Prepaid Fee Note” has the meaning set forth in Section 2.2.
 
“Proxy Statement” has the meaning set forth in Section 4.1.
 
“Public Reports” means all public filings made by the Company with the SEC.
 
“Public Stockholders” means the then holders of the 7,312,500 shares of Common
Stock which were originally issued by the Company in the Initial Public Offering
and are currently publicly traded, on any applicable record date so designated.
 
“Purchase Price” has the meaning set forth in Section 2.1.
 
“Redemption Rights” has the meaning set forth in the recitals.
 
“Registrable Securities” has the meaning set forth in Section 9.1.
 
“Requirement(s) of Law” as to any Person, means any law, statute, treaty, rule,
regulation, right, privilege, qualification, license or franchise or
determination of an arbitrator or a court or other Governmental Authority or
stock exchange, in each case applicable or binding upon such Person or any of
its property or to which such Person or any of its property is subject or
pertaining to any or all of the transactions contemplated or referred to herein.
 
“SEC” means the Securities and Exchange Commission.
 
“Section 9.7 Indemnified Party” has the meaning set forth in Section 9.7.
 
“Section 9.7 Indemnifying Party” has the meaning set forth in Section 9.7.
 
“Securities” means the Note, the Warrant, the Warrant Shares, and the Stock
Grant.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules
promulgated thereunder.
 
“Security Agreement” has the meaning set forth in Section 10.11.
 
“Stock Pledge Agreement” has the meaning set forth in Section 10.11.
 
“Stock Grant” has the meaning set forth in Section 8.4.
 
“Stockholders’ Meeting” has the meaning set forth in the recitals.
 
“Transaction Document(s)” means this Agreement, the Note, the Escrow Agreement,
the Warrant, the Security Agreement, the Stock Pledge Agreement, and all
schedules, exhibits, annexes and attachments thereto.

 
4

--------------------------------------------------------------------------------

 
 
“Trust Account” means the trust account at JP Morgan Chase NY Bank maintained by
Trustee, in which $58,030,000 was deposited following the consummation of the
Initial Public Offering.
 
“Trustee” means American Stock Transfer and Trust Company in its capacity as
trustee of the Trust Account.
 
“Underwriters” has the meaning set forth in Section 10.1.
 
“Underwriters’ Maximum Number” has the meaning set forth in Section 9.3.
 
“Warrant” has the meaning set forth in Section 8.4.
 
“Warrant Shares” has the meaning set forth in Section 8.4.
 
ARTICLE II

 
PURCHASE AND SALE OF THE NOTE
 
SECTION 2.1  Purchase and Sale.  Subject to and upon the terms and conditions
hereof, the Lender hereby agrees to purchase from the Borrower the Note in the
principal amount of up to Twelve Million Dollars (US$12,000,000) (the “Purchase
Price”), and the Borrower shall deliver the Note to the Lender on the Closing
Date. 
 
SECTION 2.2 Loan Fees.  Cyalume shall pay the Lender a financing fee in the
amount of Two Hundred Thousand Dollars (US$200,000) (the “Financing Fee”) and
the Initial Interest Payment.  The Financing Fee is to be paid by Cyalume on the
first to occur of (i) the initial drawdown of the Loan, (ii) the date of the
Stockholders’ Meeting, or (iii) December 29, 2008.  On the Closing Date, Cyalume
will deliver to Lender a promissory note (“Prepaid Fee Note”) in the form of
Exhibit H hereto.  The Initial Interest Payment shall be paid on the Closing
Date.  Borrower hereby unconditionally guarantees payment of the Financing Fee
when due.  To the extent that Borrower never draws down on the Note, or the
actual interest accrued on the Note is less than Twenty Thousand Dollars
(US$20,000), then Lender shall return to Borrower the full Twenty Thousand
Dollars (US$20,000), or the difference between Twenty Thousand Dollars
(US$20,000) and the actual amount of interest accrued under the Note through the
Maturity Date.  The Company hereby unconditionally guarantees the payment of
interest accrued under the Note.
 
ARTICLE III

 
CLOSING DELIVERIES
 
SECTION 3.1  Closing Deliveries by Borrower.  On the Closing Date, the Borrower
shall deliver the following items:
 
(a)           the Note;

 
5

--------------------------------------------------------------------------------

 
 
(b)           a certificate of its Sole Member, dated the Closing Date,
certifying that (a) attached thereto are true and correct copies of its
organizational documents, which are in full force and effect and have not been
amended, supplemented, revoked or repealed since the date of certification; and
(b) attached thereto are true and correct copies of resolutions duly adopted by
its board of directors or similar governing body and continuing in effect, in
form and substance reasonably satisfactory to the Lender, which authorize the
execution, delivery and performance of this Agreement and the Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby;
 
(c)           a certificate of its Sole Member certifying that each of the
representations and warranties of Article V have been satisfied as of the
Closing Date; and
 
(d)           the duly executed Escrow Agreement, Stock Pledge Agreement, and
Security Agreement.
 
SECTION 3.2  Closing Deliveries by Company.  On the Closing Date, the Company
shall deliver the following items:
 
(a)           a certificate of its Secretary, Assistant Secretary or other
authorized officer, dated the Closing Date, certifying that (a) attached thereto
are true and correct copies of its organizational documents, which are in full
force and effect and have not been amended, supplemented, revoked or repealed
since the date of certification; (b) attached thereto are true and correct
copies of resolutions duly adopted by its board of directors or similar
governing body and continuing in effect, in form and substance reasonably
satisfactory to the Lender, which authorize the execution, delivery and
performance of this Agreement and the Transaction Documents and the consummation
of the transactions contemplated hereby and thereby; and (c) attached thereto is
an incumbency certificate executed by its Secretary, Assistant Secretary or
other authorized officer, dated the Closing Date, certifying the incumbency,
signatures and authority of its officers authorized to execute and deliver this
Agreement and the Transaction Documents on its behalf and perform its
obligations hereunder and thereunder; and
 
(b)           a legal opinion of Loeb & Loeb LLP, counsel for the Company, dated
the Closing Date, addressed to the Lender, substantially in the form attached
hereto as Exhibit A.
 
SECTION 3.3  Closing Deliveries by Lender.  On the Closing Date, the Lender
shall deliver the duly executed Escrow Agreement.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE LENDER
 
SECTION 4.1  Representations and Warranties of the Lender.  The Lender
represents and warrants to the Borrower that each of the following statements
will be true on the date hereof and the Closing Date:
 
(a)           The Lender has been duly formed and is validly existing in the
state of its formation with all requisite power and authority to enter into this
Agreement, to carry out the provisions and conditions hereof, and to consummate
the transactions contemplated hereby;

 
6

--------------------------------------------------------------------------------

 
 
(b)           The execution, delivery and performance of this Agreement and the
Escrow Agreement by the Lender has been authorized by all necessary action and
this Agreement is a legal, valid and binding agreement of the Lender enforceable
against the Lender in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity);
 
(c)           The Lender is acquiring the Securities for the Lender’s own
account as principal and not with a view to, or for, resale, distribution or
fractionalization thereof, in whole, or in part, subject, however, to any
Requirement of Law that the disposition of such Lender’s property shall at all
times be within its control;
 
(d)           The Lender understands that (i) it must bear the economic risk of
an investment in the Securities for an indefinite period of time because, among
other reasons, the offer and sale of the Securities are intended to be exempt
from registration under the Securities Act by virtue of Section 4(2) of the
Securities Act and are intended to be exempt from registration under any
applicable state securities laws, and (ii) notwithstanding the consent of the
Company, the Securities may not be sold, transferred, hypothecated or pledged,
except pursuant to an effective registration statement under the Securities Act
and under any applicable state securities law, or pursuant to an available
exemption from the registration requirements of the Securities Act and any
applicable state securities laws, in all cases established to the reasonable
satisfaction of the Company, and that the Company is under no obligation to
register the Securities, except as provided in Article IX of this Agreement;
 
(e)           The Lender (i) has been furnished with, and hereby acknowledges
the receipt of, a copy of the documents which have been provided to the Lender
upon the Lender’s request concerning the Borrower and the Company, (ii) is an
“accredited investor,” as defined in Rule 501 promulgated under the Securities
Act (which definition is set forth on Exhibit B hereto), (iii) understands the
risks of, and other considerations relating to, a purchase of the Securities and
has read the Risk Factors relating to the Company contained in the Company’s
Preliminary Proxy Statement filed with the SEC on November 14, 2008 (the “Proxy
Statement”), (iv) understands that, to the extent that any information set forth
in the material previously presented to it is inconsistent with the provisions
of this Agreement, the provisions of this Agreement shall prevail and supersede
such prior information, and (v) the Lender has been given the opportunity to
obtain such additional information that it believes is necessary to verify the
accuracy of the information contained in the documents referred to in clause (i)
above;
 
(f)           The Lender has such knowledge and experience in financial affairs
such that it is capable of evaluating the merits and risks of purchasing the
Securities, and the Lender has not relied in connection with this investment
upon any representations, warranties or agreements other than those set forth in
this Agreement;
 
(g)           With respect to the tax and other economic considerations related
to the Securities, the Lender has relied only on the advice of the Lender’s own
tax, legal, accounting and financial advisers;

 
7

--------------------------------------------------------------------------------

 
 
(h)           The Lender consents to the placement of a legend on any
certificate or other document evidencing the Note and/or Warrant, as set forth
on Exhibits C and D attached hereto, respectively;
 
(i)           The Lender represents that the address furnished by the Lender in
the Investor Questionnaire attached hereto as Exhibit E is the Lender’s
principal residence if he is an individual or its principal business address if
it is a corporation or other entity.  The Lender certifies under penalties of
perjury that (A) the Lender’s name, taxpayer identification or social security
number and address provided in the Investor Questionnaire are correct, and (B)
the Lender is not a non-resident alien individual, foreign corporation, foreign
partnership, foreign trust or foreign estate (as defined in the Internal Revenue
Code of 1986, as amended);
 
(j)           The Lender represents that neither the Lender nor any person
having direct or indirect beneficial interests in the Securities to be acquired
pursuant to this Agreement appears on the Specially Designated Nationals and
Blocked Persons List of the Office of Foreign Assets Control of the United
States Department of the Treasury or has been designated a “suspected terrorist”
as defined in Executive Order 13224. The Lender further represents that the
Lender does not know or have any reason to suspect that (A) the monies used to
fund the Lender’s investment in the Securities have been or will be derived from
or related to any illegal activities or (B) the proceeds, if any, from the
Lender’s investment in the Securities will be used to finance any illegal
activities. Lender further understands that the Borrower or the Company may
release information about Lender to proper authorities if the Borrower or the
Company determines that it is in the best interests of the Borrower or the
Company in light of relevant rules and regulations under the laws referenced
above;
 
(k)           The Lender understands and acknowledges that the Securities have
not been recommended by any federal or state securities commission or regulatory
authority, that the foregoing authorities have not confirmed the accuracy or
determined the adequacy of any information concerning the Borrower or the
Company that has been supplied to the Lender and that any representation to the
contrary is a criminal offense; and
 
(l)           The Lender represents that the Lender was not induced to invest in
the Securities by any form of general solicitation or general advertising
including, but not limited to, the following: (a) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over the news or radio; and (b) any seminar or meeting whose
attendees were invited by any general solicitation or advertising.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
OF THE BORROWER
 
SECTION 5.1  Representations and Warranties of the Borrower.  The Borrower
represents and warrants to the Lender that each of the following statements will
be true on the date hereof and the Closing Date:

 
8

--------------------------------------------------------------------------------

 
 
(a)           The Borrower has been duly formed and is validly existing under
the laws of the state of Delaware, with all requisite power and authority to
enter into this Agreement, to carry out the provisions and conditions hereof,
and to consummate the transactions contemplated hereby; and
 
(b)           The execution, delivery and performance of this Agreement, the
Note and the Escrow Agreement by the Borrower has been authorized by all
necessary action and this Agreement is a legal, valid and binding agreement of
the Borrower enforceable against the Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity).
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
OF THE COMPANY
 
SECTION 6.1  Representations and Warranties of the Company.  The Company
represents and warrants to the Lender that each of the following statements will
be true on the date hereof and the Closing Date:
 
(a)           The Company has been duly formed and is validly existing under the
laws of the state of Delaware, with all requisite power and authority to enter
into this Agreement, to carry out the provisions and conditions hereof, and to
consummate the transactions contemplated hereby;
 
(b)           The execution, delivery and performance of this Agreement by the
Company has been authorized by all necessary action and this Agreement is a
legal, valid and binding agreement of the Company enforceable against the
Company in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity); and
 
(c)           Each Public Report was at the time of its filing, in substantial
compliance with the requirements of its respective form as required under the
Exchange Act, and none of the Public Reports, as of their respective filing
dates, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The Company has timely filed all Public Reports required to have
been filed by the Company by any Governmental Authority.
 
(d)           The Securities upon issuance:

 
9

--------------------------------------------------------------------------------

 
 
(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject only to restrictions upon transfer under
the Securities Act and any applicable state securities laws;
 
(ii)           have been, or will be, duly and validly authorized and on the
dates of issuance of the Stock Grant and the Warrant Shares, such Stock Grant
and Warrant Shares (assuming, in the case of the Warrant Shares, payment of the
exercise price) will be duly and validly issued, fully paid and non-assessable
and if registered pursuant to the Securities Act and resold pursuant to an
effective registration statement or exempt from registration will be free
trading, unrestricted and unlegended;
 
(iii)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company or
rights to acquire securities of the Company;
 
(iv)           will not subject the holders thereof to personal liability by
reason of being such holders; and
 
(v)           assuming the representations warranties of the Subscribers as set
forth in Article IV hereof are true and correct, will not result in a violation
of Section 5 under the Securities Act.
 
(e)           Neither the Company, nor to its knowledge, any person acting on
its or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Securities Act) in
connection with the offer or sale of the Securities.
 
(f)           Since April 25, 2007, except as disclosed in the Public Reports,
no event or circumstance has occurred or exists with respect to the Company or
its businesses, properties, operations or financial condition, that, under
applicable law, rule or regulation, requires public disclosure or announcement
prior to the date hereof by the Company but which has not been so publicly
announced or disclosed in the Public Reports.  Other than the filing of a
Current Report on Form 8-K with respect to certain aspects of the transactions
contemplated by the Transaction Documents, which the Company undertakes to file
prior to 5:30 P.M., New York City time, on the third Business Day following the
Closing Date, the Company is not required to file any report with the SEC or
amend any Public Report as a result of the transactions described in the
Transaction Documents.
 
ARTICLE VII
 
COVENANTS OF THE BORROWER
 
SECTION 7.1  Use of Proceeds.  The Borrower shall apply the proceeds from the
sale of the Note exclusively towards the purchase of the Note Shares at a gross
purchase price of no greater than $8.03 per share and for no other purpose.

 
10

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
COVENANTS OF THE COMPANY
 
SECTION 8.1  Stockholder Vote.  The Company shall hold the Stockholders’ Meeting
on or prior to December 26, 2008, at which meeting the stockholders’ shall be
permitted to vote on the Acquisition.
 
SECTION 8.2  Liquidation Proxy Statement.  In the event that the Acquisition is
not approved at the Stockholders’ Meeting, the Company hereby covenants that it
will not take any action in furtherance of an alternative Business Combination
and shall file a proxy statement with the SEC in connection with the dissolution
of the Company and the liquidation of the Trust Account, as contemplated in
Paragraph (D) of Article Fifth of the Charter (the “Liquidation”), which proxy
statement shall be filed with the SEC within ten (10) days following the
Stockholders’ Meeting.
 
SECTION 8.3  Liquidation Vote.  In the event that the Acquisition is not
approved at the Stockholders’ Meeting, the Borrower shall cause the Escrow Agent
to vote the Note Shares in favor of the Liquidation.
 
SECTION 8.4 Stock Grant and Warrants.  On the Closing Date, in consideration of
providing the Loan to the Borrower, the Company shall issue the Lender (i) Forty
Thousand (40,000) shares of Common Stock (the “Stock Grant”) and (ii) a warrant
to purchase One Hundred Thousand (100,000) shares of Common Stock, exercisable
at an exercise price of $8.00 per share, the form of which is attached hereto as
Exhibit D (the “Warrant”).  Lender acknowledges that it shall not be deemed to
be a Public Stockholder with respect to the Stock Grant or shares issuable upon
exercise of the Warrant (the “Warrant Shares”) and, accordingly, shall have no
Liquidation Rights or Redemption Rights with respect to the Stock Grant and
Warrant Shares and hereby waives any and all rights to receive a distribution
from the Trust Account in relation to owning such shares.
 
ARTICLE IX
 
REGISTRATION RIGHTS
 
SECTION 9.1  Demand Rights.  (i) At any time commencing upon one year from the
date of this Agreement, the Holder may demand registration of up to 1/3 of the
Registrable Securities (defined below); (ii) at any time commencing upon
eighteen months from the date of this Agreement, the Holder may demand
registration of up to an additional 1/3 of the Registrable Securities; and (iii)
at any time commencing upon two years from the date of this Agreement, the
Holder may demand that any remaining Registrable Securities be registered for
trading. The Company shall, after each such demand, use its commercially
reasonable efforts to cause a registration statement to be filed pursuant to
this Section to become effective as soon as reasonably practicable thereafter
and shall use its commercially reasonable efforts to keep such registration
effective until, subject to the terms and provisions of this Agreement, the
earlier of the date when (i) all the Registrable Securities covered by the
registration statement have been sold pursuant thereto or otherwise or (ii) the
Registrable Securities may be publicly sold without volume restrictions under
Rule 144 (or any similar provisions then in force) of the Securities Act.  For
the purposes of this Agreement, the term “Registrable Securities” shall mean the
Common Stock issuable upon exercise of the Warrant and the Common Stock issued
pursuant to the Stock Grant that has not been previously sold by the Lender or
included in a then effective registration statement.

 
11

--------------------------------------------------------------------------------

 
 
SECTION 9.2  Rights to Piggyback.
 
(a)           If (and on each occasion that) the Company proposes to register
any of its securities under the Securities Act, either for the Company’s own
account or for the account of any of its stockholders (other than pursuant to a
Form S-4 or Form S-8 or comparable form and other than pursuant to a demand
registration right granted to other persons to the extent that such rights
prohibit the Company from including securities of any other person in such
registration statement) (each such registration not withdrawn or abandoned prior
to the effective date thereof being herein called a “Piggyback Registration”),
the Company will give written notice to the Borrower (the “Holder”) of such
proposal not later than ten (10) days following the receipt by the Company of
notice of exercise of any registration rights by any persons or twenty (20) days
prior to filing of a registration statement with the SEC, whichever shall be
earlier.
 
(b)           Subject to the provisions contained in Section 9.3 and in the last
sentence of this paragraph (b), (A) the Company will be obligated and required
to include in each Piggyback Registration (i) for which the Holder is given
notice between one year and eighteen months after the date of this Agreement, up
to 1/3 of the Registrable Securities, (ii) for which the Holder is given notice
between eighteen months and two years after the date of this Agreement, up to
and additional 1/3 of the Registrable Securities, and (iii) for which the Holder
is given notice two years or more after the date of this Agreement, any
remaining Registrable Securities, with respect to which, in each case, the
Company shall have received, within fifteen (15) days after the date on which
the Company shall have given written notice of such Piggyback Registration to
the Holder, the written requests of the Holder for inclusion in such Piggyback
Registration, and (B) the Company will use commercially reasonable efforts in
good faith to effect promptly the registration of all such Registrable
Securities.  The Holder shall be permitted to withdraw all or any part of the
Registrable Securities of the Holder from any Piggyback Registration at any time
prior to the effective date of such Piggyback Registration unless the Holder
shall have entered into a written agreement with the Company’s underwriters
establishing the terms and conditions under which the Holder would be obligated
to sell such Registrable Securities in such Piggyback Registration.  The Company
will not be obligated or required to include any shares in any registration
effected solely to implement an employee benefit plan or a transaction to which
Rule 145 of the SEC is applicable.

 
12

--------------------------------------------------------------------------------

 
 
SECTION 9.3 Priority on Piggyback Registrations.  If a Piggyback Registration is
an underwritten registration, and the managing underwriters shall give written
advice to the Company of a number of securities to which such registration
should, in the opinion of the managing underwriters of such registration in the
light of marketing factors, be limited (the “Underwriters’ Maximum Number”),
then: if such Piggyback Registration is initiated by the Company:  (i) the
Company shall be entitled to include in such registration that number of
securities which the Company proposes to offer and sell for its own account in
such registration which does not exceed the Underwriters’ Maximum Number; (ii)
if the Underwriters' Maximum Number exceeds the number of securities to be sold
pursuant to clause (i) above, then the Company will be obligated and required to
include in such registration that number of Registrable Securities requested by
the Holder thereof to be included in such registration and which does not exceed
such excess and such securities to be registered shall be allocated pro rata
among the Holder and any other person to whom the Company has granted piggyback
registration rights.  If such Piggyback Registration is initiated by persons
exercising demand registration rights, (i) persons exercising demand
registration rights shall be entitled to include in such registration that
number of securities which such persons propose to offer and sell that do not
exceed the Underwriters’ Maximum Number; (ii) if the Underwriters' Maximum
Number exceeds the number of securities to be sold pursuant to clause (i) above,
then the Company will be obligated and required to include in such registration
that number of Registrable Securities requested by the Holder thereof to be
included in such registration and which do not exceed such excess and such
securities to be registered shall be allocated pro rata among the Holder and any
other person to whom the Company has granted piggyback registration rights.
 
SECTION 9.4  Selection of Underwriters.  In any Piggyback Registration, the
Company shall have the sole right to select the investment bankers and managing
underwriters in such registration.
 
SECTION 9.5  Right to Terminate Registration.  The Company shall have the right
to terminate or withdraw any Piggyback registration initiated by it under
Section 9.2 prior to the effectiveness of such registration whether or not the
Holder has elected to include shares in such registration.
 
SECTION 9.6  Procedures on Registration.  If and whenever the Company is
required by the provisions hereof to effect the registration of any Registrable
Securities under the Securities Act, the Company will, as expeditiously as
possible:
 
(a)           respond as promptly as commercially reasonable to any comments
received from the SEC, and use its commercially reasonable efforts to cause such
registration to become effective, and promptly provide to the Stockholder
Representative copies of all filings and SEC letters of comment relating thereto
provided that such letters do not contain material non-public information, in
which case such letters may be redacted by the Company;
 
(b)           furnish to the Holder such number of copies of the registration
statement and the prospectus included therein as the Holder reasonably may
request to facilitate the public sale or disposition of the Registrable
Securities covered by such registration statement;
 
(c)           use its commercially reasonable efforts to register or qualify the
Holder’s Registrable Securities covered by such registration under the
securities or “blue sky” laws of such jurisdictions within the United States as
the Holder may reasonably request, provided, however, that the Company shall not
for any such purpose be required to qualify generally to transact business as a
foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction;
 
(d)           list the Registrable Securities covered by such registration with
any securities exchange on which the Common Stock of the Company is then listed;

 
13

--------------------------------------------------------------------------------

 
 
(e)           immediately notify the Holder at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event of which the Company has knowledge as a result of which
the prospectus contained in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing; and
 
(f)           notify the Holder of the effectiveness of each registration
statement filed.
 
SECTION 9.7  Indemnification.
 
(a)           In the event of a registration of any securities under the
Securities Act pursuant to this Agreement, the Company will indemnify and hold
harmless the Holder, and its partners and each other person, if any, who
controls the Holder within the meaning of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which the Holder,
or such persons may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in any registration statement under
which such Securities were registered under the Securities Act pursuant to this
Agreement, any preliminary prospectus or final prospectus contained therein, or
any amendment or supplement thereof, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse the Holder, and each such person for any reasonable legal or
other expenses incurred by them in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case if and to the extent that any such
loss, claim, damage or liability arises out of or is based upon (i) an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by or on behalf of the Holder or (ii) the
use by the Holder of an outdated or defective prospectus (without any Company
provided supplement correcting such outdated or defective prospectus) after the
Company has notified the Holder or any person in writing that such prospectus is
suspended from use, outdated or defective.
 
(b)           In the event of a registration of any securities under the
Securities Act pursuant to this Agreement, the Holder will indemnify and hold
harmless the Company, its subsidiaries and their respective officers, directors
and each other person, if any, who controls the Company or any such subsidiary
within the meaning of the Securities Act, against all losses, claims, damages or
liabilities, joint or several, to which the Company, any such subsidiary or such
persons may become subject under the Securities Act or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact which was furnished in writing by the Holder to the Company
(and such information is contained in) the registration statement under which
such Securities were registered under the Securities Act pursuant to this
Agreement, any preliminary prospectus or final prospectus contained therein, or
any amendment or supplement thereof, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse the Company, its subsidiaries and each such person for any
reasonable legal or other expenses incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action,
provided, however, that the Holder will be liable in any such case if and only
to the extent that any such loss, claim, damage or liability (i) arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in conformity with information furnished to the Company or
its subsidiary by or on behalf of the Holder or (ii) arises from the failure to
provide a Company provided supplement correcting an outdated or defective
prospectus after the Company has notified the Holder in writing that such
prospectus is suspended from use, outdated or defective, provided further, that
in no case shall the Holder be liable or responsible for any amount in excess of
the net amount received by the Holder for shares sold by him, her or it pursuant
to such registration statement.

 
14

--------------------------------------------------------------------------------

 
 
(c)           Promptly after receipt by a party entitled to claim
indemnification hereunder (a “Section 9.7 Indemnified Party”) of notice of the
commencement of any action, such Section 9.7 Indemnified Party shall, if a claim
for indemnification in respect thereof is to be made against a party hereto
obligated to indemnify such Indemnified Party (a “Section 9.7 Indemnifying
Party”), notify the Section 9.7 Indemnifying Party in writing thereof, but the
omission to so notify the Section 9.7 Indemnifying Party shall not relieve it
from any liability which it may have to such Section 9.7 Indemnified Party other
than under this Section 9.7 and shall only relieve it from any liability which
it may have to such Section 9.7 Indemnified Party under this Section 9.7 if and
to the extent the Section 9.7 Indemnifying Party is prejudiced by such omission.
In case any such action shall be brought against any Section 9.7 Indemnified
Party and it shall notify the Section 9.7 Indemnifying Party of the commencement
thereof, the Section 9.7 Indemnifying Party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such Section 9.7 Indemnified Party, and, after
notice from the Section 9.7 Indemnifying Party to such Section 9.7 Indemnified
Party of its election so to assume and undertake the defense thereof, the
Section 9.7 Indemnifying Party shall not be liable to such Section 9.7
Indemnified Party under this Section 9.7 for any legal expenses subsequently
incurred by such Section 9.7 Indemnified Party in connection with the defense
thereof; if the Section 9.7 Indemnified Party retains its own counsel, then the
Section 9.7 Indemnified Party shall pay all fees, costs and expenses of such
counsel, provided, however, that, if the defendants in any such action include
both the Section 9.7 Indemnified Party and the Section 9.7 Indemnifying Party,
and the Section 9.7 Indemnified Party shall have reasonably concluded that there
may be reasonable defenses available to it which are different from or
additional to those available to the Section 9.7 Indemnifying Party, or if the
interests of the Section 9.7 Indemnified Party reasonably may be deemed to
conflict with the interests of the Section 9.7 Indemnifying Party, the Section
9.7 Indemnified Party shall have the right to select separate counsel and to
assume such legal defenses and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
expenses related to such participation to be reimbursed by the Section 9.7
Indemnifying Party as incurred.

 
15

--------------------------------------------------------------------------------

 

 
(d)           In order to provide for just and equitable contribution in the
event of joint liability under the Securities Act in any case in which either
(i) the Holder, or any partner or controlling person of the Holder, makes a
claim for indemnification pursuant to this Section 9.7 but it is judicially
determined (by the entry of a final judgment or decree by a court of competent
jurisdiction and the expiration of time to appeal or the denial of the last
right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section 9.7 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required on the
part of the Holder or such partner or controlling person of the Holder in
circumstances for which indemnification is provided under this Article IX; then,
and in each such case, the Company and the Holder will contribute to the
aggregate losses, claims, damages or liabilities to which they may be subject
(after contribution from others) in such proportion so that the Holder is
responsible only for the portion represented by the percentage that the public
offering price of its securities offered by the registration statement bears to
the public offering price of all securities offered by such registration
statement, provided, however, that, in any such case, (A) the Holder will not be
required to contribute any amount in excess of the public offering price of all
such securities offered by it pursuant to such registration statement; and (B)
no person or entity guilty of fraudulent misrepresentation (within the meaning
of federal securities laws) will be entitled to contribution from any person or
entity who was not guilty of such fraudulent misrepresentation.
 
SECTION 9.8  Registration Expenses.  All fees and expenses incident to the
performance of this Article IX by the Company shall be borne by the Company.
Notwithstanding the foregoing, the Company shall not be responsible for any
broker, underwriter or any similar commissions, or legal fees or other costs
incurred directly by the Holder(s).
 
ARTICLE X
 
MISCELLANEOUS PROVISIONS
 
SECTION 10.1  Waiver of suit against the Trust Account. Reference is hereby made
to the IPO Registration Statement.  The Lender has read the IPO Registration
Statement and understands that the Company has established the Trust Account
initially in an amount of $58,030,000 for the benefit of the Public Stockholders
and the underwriters of the Company’s initial public offering (the
“Underwriters”) and that, except for up to a maximum of $1,500,000 of the
interest earned on the amounts held in the Trust Account, the Company may
disburse monies from the Trust Account only: (i) to its Public Stockholders in
the event of the redemption of their shares or the Liquidation of the Company;
or (ii) to the Company and the Underwriters after consummation of a Business
Combination.


Lender acknowledges that except for any rights Lender may directly, indirectly
or beneficially have as a Public Stockholder, the Public Stockholders have
priority over Lender as to the distribution of funds from the Trust Account in
the event of a Liquidation or in connection with redemption of shares issued in
the Initial Public Offering and waives any right to seek recourse against the
Trust Account for any claims arising under or in connection with the Transaction
Documents, except for any claim available to a Public Stockholder.


Notwithstanding the foregoing, in the event that the Acquisition is consummated,
then the Lender’s waiver contained in the immediately preceding paragraph shall
not apply, but only after the stockholders exercising their respective
Redemption Rights have received full payment in connection therewith.

 
16

--------------------------------------------------------------------------------

 
 
SECTION 10.2  Fees and Expenses.  Upon the execution of this Agreement, the
Company shall pay to or on behalf of Lender the sum of Fifty Thousand Dollars
(US$50,000) in connection with the preparation, execution and delivery of this
Agreement, the other Transaction Documents, net of Ten Thousand Dollars
(US$10,000) that was paid upon the execution of the term sheet, dated November
5, 2008, by and between the Lender and the Company.
 
SECTION 10.3     Survival of Representations and Warranties.  All
representations and warranties and agreements contained herein or made in
writing by the Borrower, the Company or the Lender in connection with the
transactions contemplated by this Agreement shall survive the sale of the Note
and  the issue of the Securities, notwithstanding any inquiry or investigation
at any time made by or on behalf of the Borrower, the Company or the Lender.
 
SECTION 10.4  Notices.  Any notice or other communication under this Agreement
shall be in writing and shall be considered given when (i) when received, (ii)
when delivered personally, (iii) one (1) Business Day after being delivered by
facsimile (with receipt of appropriate confirmation), (iv) one (1) Business Day
after being deposited with an overnight courier service of recognized standing,
or (v) four (4) days after being deposited in the registered mail, with postage
prepaid:
 
If to the Company:
 
Vector Intersect Security Acquisition Corp.
65 Challenger Road
Ridgefield Park, NJ 07660
Attention:  Mr. Yaron Eitan
Facsimile: (201) 712-9498
 
If to the Borrower:
 
Vector Investment Fund LLC
74 Grand Avenue
Englewood, NJ 07631
Attention: Mr. Yaron Eitan
Facsimile:  (201) 541-1084
 
If to the Lender:


Centurion Credit Group Master Fund L.P.
152 West 57th Street, 54th Floor
New York, NY 10019
Attention: Mr. David Levy
Facsimile:  (212) 581-0002
 
With an additional copy by fax only to:
 
Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, NY 10176
Attention: Edward M. Grushko, Esq.
Facsimile:  (212) 697-3575

 
17

--------------------------------------------------------------------------------

 
 
SECTION 10.5  Assignments, Successors, and No Third-Party Rights.  No party may
assign any of its rights under this Agreement without the prior consent of the
other parties.  Subject to the preceding sentence, this Agreement will apply to,
be binding in all respects upon, and inure to the benefit of and be enforceable
by the respective successors and permitted assigns of the parties.  This
Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the parties to this Agreement and their successors and
assigns.
 
SECTION 10.6  Entire Agreement and Modification.  This Agreement supersedes all
prior agreements between the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter.  This Agreement may not be amended except by a
written agreement executed by the party against whom the enforcement of such
amendment is sought.
 
SECTION 10.7  Severability.  If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect.  Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable
 
SECTION 10.8  Applicable Law.  This Agreement and the rights and obligations of
the parties hereunder shall be governed by and interpreted, construed and
enforced in accordance with the laws of the State of New York without giving
effect to the conflicts of laws provisions thereof.
 
SECTION 10.9   Law Governing this Agreement.  This Agreement shall be governed
by and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state and county of New York.  The parties to this Agreement
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.

 
18

--------------------------------------------------------------------------------

 
 
SECTION 10.10  Specific Enforcement, Consent to Jurisdiction.   Each party
hereto acknowledges and agrees that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached.  It is accordingly agreed
that the parties shall be entitled to seek an injunction or injunctions to
prevent or cure breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, this being in addition to any
other remedy to which any of them may be entitled by law or equity.  Subject to
Section 10.9 hereof, each of the Company and Borrower hereby irrevocably waives,
and agrees not to assert in any such suit, action or proceeding, any claim that
it is not personally subject to the jurisdiction in New York of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper.  Nothing in this Section
shall affect or limit any right to serve process in any other manner permitted
by law.
 
SECTION 10.11   Security Interest.   The Lender is granted a security interest
in the Note Shares and the proceeds of the Note Shares for all of the
Obligations as defined in the Note.  The form of Stock Pledge Agreement to be
delivered to Lender on the Closing Date is annexed hereto as Exhibit F.  The
Lender may cause one or more UCC-1 Financing Statement to be filed in connection
with such security interest.  In any event, possession of the Note Shares by the
Escrow Agent shall be deemed to be possession on behalf of and by the Lender for
purposes of perfecting the security interest.  Borrower will deliver the form of
Security Agreement annexed hereto as Exhibit G to the Lender on the Closing Date
granting to Lender a security interest in the membership interest of the sole
member of Borrower.
 
SECTION 10.12  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same agreement.  Facsimile copies or other
electronic transmissions of signed signature pages will be deemed binding
originals.
 
19

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned has executed this Note Purchase Agreement
effective as of the 10th day of December, 2008.



 
Borrower:
     
VECTOR INVESTMENT FUND LLC
     
By:
     
Name:  Yaron Eitan
   
Title:   Sole Member
     
Lender:
     
CENTURION CREDIT GROUP
MASTER FUND L.P.
     
By:
     
Name:  David Levy
   
Title:
       
U.S. Tax ID Number or Social Security Account
Number (as applicable):




       
(if none, so state)
     
Company:




 
VECTOR INTERSECT SECURITY
ACQUISITION CORP.
     
By:
     
Name:  Yaron Eitan
   
Title:    Chief Executive Officer
